DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/03/2022.
Applicant's election with traverse of Species 7 (claims 16-20) in the reply filed on 10/03/2022 is acknowledged.  The traversal is on the ground(s) that the claimed Species and the Species in the figures are similar  or could be used together.  This is not found persuasive because it is the dissimilarities between the Species that make them mutually exclusive even if they may be used together because they may not be used together.  Additionally, the structures set forth in this instant application, specifically, the different structures set forth in the figures and in the claims do present as different species.  Figures 2 and 3 illustrate the outer sleeve as 70, Fig. 4 shows a mesh as element 70, Figs. 5 and 6 illustrate the structures as 70 in each figure, respectively.  Figs. 7 and 8 illustrate these structures as element 170 as does the alternative in Fig. 2.  These structures, in the figures, having the same reference character illustrate that the they are variations of one another.  Additionally, the specification in [0012-0016] indicate that the structures set forth as Species are each an embodiment and [0025-0032] indicate that the structures set forth as Species are each an embodiment which may be in conjunction with another structure but such is not a required.  The illustrated Species are then different from the claimed Species, and just because things are similar does not make them the same.  However, if applicant, in the response to this Office action, will clearly state on the record that the different Species, set forth by the examiner, are merely obvious variants of one another, then the examiner will rejoin all the Species. The requirement is still deemed proper and is therefore made FINAL.

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.
Claims 1-15 are currently withdrawn.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/12/2020 and 11/25/2020 were considered by the examiner.

Drawings
The drawings were received on 03/12/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansson (US 3330529) in view of Blau et al. (US 3346016), (hereinafter, Blau).

Re Clm 16: Hansson discloses a fluid coupling (see Figs. 1 and 2), comprising a first coupling member (10); a second coupling member (11) configured for connection with the first coupling member (see Figs. 1); and a sleeve (32) disposed at least partially around the first coupling member and/or the second coupling member (see Figs. 1).
Hansson fails to disclose that the sleeve of Hansson has a first flame-retardant layer; a second flame-retardant layer; and a first intermediate layer disposed between the first flame-retardant layer and the second flame-retardant layer, wherein the first intermediate layer is configured as a cylindrical mesh.
However, Blau discloses that their invention can be used with cylindrical bodies or objects such as a pipe or tank (Col. 5, lns. 20-26), similar to the structure of Hansson. Blau also teaches the use of  multi-layered thermal insulation.  Where such would control the thermal properties of the structure(s) housed within the thermal insulation. Accordingly, Blau teaches a first flame-retardant layer (flame-retardant layer being defined as any layer which can hinder, slow, or prevent the propagation of a flame at least temporarily; (the layers of 2 contained within 3); a second flame-retardant layer (the layers of 2 contained outside of 3); and a first intermediate layer (at least one layer of 3) disposed between the first flame-retardant layer and the second flame-retardant layer (see the Fig.), wherein the first intermediate layer is configured as a cylindrical mesh (see Col. 4, lns. 10-40), for the purpose of providing a means to control the thermal properties of the structure(s) housed within the thermal insulation.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Hansson, to have included a first flame-retardant layer; a second flame-retardant layer; and a first intermediate layer disposed between the first flame-retardant layer and the second flame-retardant layer, wherein the first intermediate layer is configured as a cylindrical mesh, as taught by Blau for the purpose of providing a means to control the thermal properties of the structure(s) housed within the thermal insulation.
Re Clm 17: Hansson as modified by Blau above, discloses the limitations that  one or both of the first flame-retardant layer and the second flame-retardant layer. 
Hansson as modified by Blau above, fails to discloses that the discloses one or both of the first flame-retardant layer and the second flame-retardant layer, include silicone.  However, Blau discloses a binder (Col. 4, lns. 30-40), where the binder is of conventional composition may be and preferably is utilized to impart coherency to the mass of fiber and thereby facilitate handling of the fibrous layers and/or construction of the insulating products.
Silicone can stay stable elastically and mechanically across a wide range of temperatures and silicone possess a high tensile strength, and can be used in securing structures together, for the purpose of providing a material to be used in an elevated temperature environment which can be used in binding members together.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Hansson as modified by Blau, to have employed silicone, for the purpose of providing a material which can be used in an elevated temperature environment that can be used in binding members together.
Re Clm 18: Hansson as modified by Blau above, discloses the limitations that the first intermediate layer is comprised of metal (see Col. 5, lns. 40-50). 
Re Clm 19: Hansson as modified by Blau above, discloses the limitations that wherein openings in the cylindrical mesh are configured to receive expanding portions of one or both of the first flame-retardant layer and the second flame-retardant layer (openings in the cylindrical mesh are made to or are capable of receiving expanding portions of one or both of the first flame-retardant layer and the second flame-retardant layer, similar to applicant’s claimed invention since the mesh of Blau is a mesh). 
Re Clm 20: Hansson as modified by Blau above, discloses the limitations wherein the first intermediate layer has a corrugated configuration (the fibrous structure would form corrugations along the surface(s)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-20150260329-A1, US-20020101076-A1, WO-2016172163-A1, WO-2016026986-A1, and WO-2013004306-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
10/20/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679